Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 1-20 are pending.
Claims 1-20 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7,8,10-13, 15-19  are rejected under 35 U.S.C. 103 as being unpatentable over Lopez et al. (US-PG-PUB 2017/0086241 A1) and in view of Lord et al. (US-PG-PUB 2014/0328190 A1). 





The application is about dynamic configuration of mobile AP using different authentication type and is shown in fig. 7

    PNG
    media_image1.png
    455
    638
    media_image1.png
    Greyscale










The primary reference is about automatic configuration of mobile AP and is shown in fig. 7.

    PNG
    media_image2.png
    541
    710
    media_image2.png
    Greyscale











The secondary reference is about  cloud based management of heterogeneous wireless device and is show in fig. 8

    PNG
    media_image3.png
    681
    483
    media_image3.png
    Greyscale

 
As to claim 1. Lopez teaches a method for supporting dynamic and automatic connectivity (Lopez [0084] adaptive configuration based on network condition i.e. dynamic and automatic configuration see also [0089]),  to Wi-Fi access points (Lopez fig. 6 multiple WIFI access points and see also [0147]) using multiple authentication(Lopez [0198] multiple authentication such as RADIUS, captive portal, WEP, WPA, WPA2 being used in combination with particular SSID) and operation modes(Lopez fig. 5b and fig.1 multiple mode such as not using different embodiment i.e. not using fixed AP), in a network of moving things (Lopez fig. 6 a network of moving things having vehicle etc. see also [0149] see also fig. 7), the method comprising:
managing Wi-Fi access in an area of the network of moving things(Lopez fig. 5b  [0084] adding or removing coverage area i.e. adding or removing hotspot due to overloading or network failure based on real time information such as vehicle movement i.e. change  in  coverage )
 wherein the managing comprises:
identifying(Lopez [0190] network entity i.e. OBU able to detected other entities i.e. FA), one or more Wi-Fi access points (APs) (Lopez [0160] network entity able to detect other network entities i.e. OBU detecting FAP and  fig. 6 and [0147] wi-fi access point providing network access  (i.e. providing coverage) and  a vehicle network and vehicle moving between access point or coverage area [0152] based on which selection of different node in order to provide best coverage  and selecting best  and see also [0124] see also fig.7 );
 configuring for each of one or more mobile access points (MAPs)
associated with the network of moving things(Lopez fig. 9a [0207] MCF containing configuration information pertaining to authentication  for the different wi-fi networks i.e. FAP which are being configured  with authentication information being retrieved by OBU i.e. MAP  see [0216]  and MC residing in cloud updating configuration for SSID and OBU and can be retrieved by OBU see [0216] configuration for each network entity being propagated from MC to FP and to MAP see also fig. 7)  Wi-Fi access information for
facilitating secure access to each of the one or more Wi-Fi access points Aps(Lopez fig. 9a MCF containing configuration information for the different SSID i.e. FAP  being retrieved by OBU i.e. MAP   and MC residing in cloud updating configuration for SSID and [0208] information pertaining to different type authentication i.e. for secure access being retrieved by OBU i.e. MAP and see also fig. 7 see [0216]  and MC residing in cloud updating configuration for SSID and OBU and can be retrieved by OBU see [0216] configuration for each network entity being propagated from MC to FP and to MAP see also fig.7 ),
and providing to each of the one or more mobile access points (MAPs), corresponding Wi-Fi access information(Lopez [0216] propagation of configuration of information from the cloud to FAP and to MAP see also fig.7).
Lopez does not expressly teach identifying , Wi-Fi access points (APs) providing coverage within the area
However, Lord from a similar field of endeavor teaches identifying (Lord [0053] AP being discovered by cloud system which is responsible for configuration of AP and [0043] signal of AP providing coverage being received above specific threshold ), Wi-Fi access points (APs) providing coverage within the area[0043] signal of AP providing coverage being received above specific threshold ),
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to  combine the teaches of Lord and the teaching of Lopez to configure AP based on specific requirement. Because Lord teaches an efficient  handoff mechanism thus providing efficient spectrum utilization (Lord [0002]).

As to claim 2.The combination of Lopez and Lord teaches all the limitations of parent claim 1, 
Lopez teaches  wherein configuring the Wi-Fi access information comprises setting or adjusting information relating to one or more of network service set identifier (SSID), authentication type(Lopez [0198] multiple authentication such as RADIUS, captive portal, WEP, WPA, WPA2 being used in combination with particular SSID and [0208] information pertaining to different type authentication i.e. for secure access being retrieved by OBU i.e. MAP), access credentials, and network priority

As to claim 3. The combination of Lopez and Lord teaches all the limitations of parent claim 1, 
Lopez teaches  further comprising configuring the Wi-Fi access information based on at least one authentication mechanism(Lopez [0198] multiple authentication such as RADIUS, captive portal, WEP, WPA, WPA2 being used in combination with particular SSID and [0208] information pertaining to different type authentication i.e. for secure access being retrieved by OBU i.e. MAP).

As to claim 4. The combination of Lopez and Lord teaches all the limitations of parent claim 3, 
Lopez teaches wherein the at least one authentication mechanism comprises one or more of Open, Wi-Fi Protected Access 2 Pre-Shared Key (WPA2-PSk), WPA2-Enterprise IEEE 802.1X, Wireless Internet Service Provider roaming (WISPr) captive portals, non-WISPr captive portals, Hotspot 2.0, and Media Access Control (MAC) address whitelisting(Lopez [0167] white-listing).

As to claim 5. The combination of Lopez and Lord teaches all the limitations of parent claim 1, 
Lopez does not teach  further comprising monitoring Wi-Fi deployment within the area; and managing the Wi-Fi access based on the monitoring
However, Lord from a similar field of endeavor teaches  further comprising monitoring Wi-Fi deployment within the area (Lord [0053] AP being discovered by cloud system which is responsible for configuration of AP); and managing the Wi-Fi access based on the monitoring(Lord [0057] wi-fi parameters being adjusted based on the monitoring done in [0053][0054]).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to  combine the teaches of Lord and the teaching of Lopez to configure AP based on specific requirement. Because Lord teaches an efficient  handoff mechanism thus providing efficient spectrum utilization (Lord [0002]).

As to claim 7. The combination of Lopez and Lord teaches all the limitations of parent claim 5, 
Lopez does not teach  wherein monitoring the Wi-Fi deployment within the area comprises obtaining information relating to at least one Wi-Fi access point.
However, Lopez from a similar field of endeavor teaches  wherein monitoring the Wi-Fi deployment within the area comprises obtaining information relating to at least one Wi-Fi access point(Lord [0054] measurement result being received from AP).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to  combine the teaches of Lord and the teaching of Lopez to configure AP based on specific requirement. Because Lord teaches an efficient  handoff mechanism thus providing efficient spectrum utilization (Lord [0002]).

As to claim 8. The combination of Lopez and Lord teaches all the limitations of parent claim 7,
Lopez teaches  further comprising obtaining at least a portion of the information relating to the at least one Wi-Fi access point from at least one mobile access point (MAP) (Lopez 8  access point communicatively couple to vehicle 841 and OBU 825 and OBU communicatively coupled with cloud system via CDN).

As to claim 10. Lopez teaches a system configured for supporting dynamic and automatic connectivity(Lopez [0084] adaptive configuration based on network condition i.e. dynamic and automatic configuration see also [0089]),   to Wi-Fi access points(Lopez fig. 6 multiple WIFI access points and see also [0147]),  using multiple authentication (Lopez [0198] multiple authentication such as RADIUS, captive portal, WEP, WPA, WPA2 being used in combination with particular SSID) and operation modes(Lopez fig. 5b and fig.1 multiple mode such as not using different embodiment i.e. not using fixed AP)  in a network of moving things(Lopez fig. 6 a network of moving things having vehicle etc. see also [0149]), the system comprising:
 a central portal server (Lopez [0049] a cloud system having server that monitors and control components of the network) comprising:
 at least one communication circuit configured to communicate signals for transmission and reception of data(Lopez [0180] processor controlling communication i.e. transmission and reception  between component of network); 
at least one storage circuit configured to store instructions and data (Lopez fig. 8 data storage see also [0169]); and at least one processing circuit configured to (Lopez [180] processor), based on at least instructions 
and/or data stored in the at least one storage circuit(Lopez fig. 8 data storage see also [0169]): 
manage Wi-Fi access in an area of the network of moving things(Lopez fig. 5b  [0084] adding or removing coverage area i.e. adding or removing hotspot due to overloading or network failure based on real time information such as vehicle movement i.e. change  coverage ), wherein the managing comprises
identifying(Lopez [0190] network entity i.e. OBU able to detected other entities i.e. FA), one or more Wi-Fi access points (APs) (Lopez [0160] network entity able to detect other network entities i.e. OBU detecting FAP and  fig. 6 and [0147] wi-fi access point providing network access  (i.e. providing coverage) and  a vehicle network and vehicle moving between access point or coverage area [0152] based on which selection of different node in order to provide best coverage  and selecting best  and see also [0124] );
and 
configuring for each of one or more mobile access points (MAPs) associated with the network of moving things(Lopez fig. 9a [0207] MCF containing configuration information pertaining to authentication  for the different wi-fi networks i.e. FAP which are being configured  with authentication information being retrieved by OBU i.e. MAP  see [0216]  and MC residing in cloud updating configuration for SSID and OBU and can be retrieved by OBU see [0216] configuration for each network entity being propagated from MC to FP and to MAP)  , Wi-Fi access information for facilitating secure access to each of the one or more Wi-Fi access points APs(Lopez fig. 9a MCF containing configuration information for the different SSID i.e. FAP  being retrieved by OBU i.e. MAP   and MC residing in cloud updating configuration for SSID and [0208] information pertaining to different type authentication i.e. for secure access being retrieved by OBU i.e. MAP and see also fig. 7 see [0216]  and MC residing in cloud updating configuration for SSID and OBU and can be retrieved by OBU see [0216] configuration for each network entity being propagated from MC to FP and to MAP),; and
 provide, using signals communicated via the at least one communication circuit, corresponding Wi-Fi access information to each of the one or more mobile access points (MAPs) (Lopez [0216] propagation of configuration of information from the cloud to FAP and to MAP).
Lopez does not expressly teach  identifying , Wi-Fi access points (APs) providing coverage within the area
However, Lord from a similar field of endeavor teaches identifying (Lord [0053] AP being discovered by cloud system which is responsible for configuration of AP and [0043] signal of AP providing coverage being received above specific threshold ), Wi-Fi access points (APs) providing coverage within the area[0043] signal of AP providing coverage being received above specific threshold ),
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to  combine the teaches of Lord and the teaching of Lopez to configure AP based on specific requirement. Because Lord teaches an efficient  handoff mechanism thus providing efficient spectrum utilization (Lord [0002]).

As to claim 11. The combination of Lopez and Lord teaches all the limitations of parent claim 10, 
Lopez teaches  wherein the at least one processing circuit is configured to, when the Wi-Fi access information is configured, set or adjust information relating to one or more of a network service set identifier (SSID), an authentication type, access credentials, and network priority(Lopez [0198] multiple authentication such as RADIUS, captive portal, WEP, WPA, WPA2 being used in combination with particular SSID and [0208] information pertaining to different type authentication i.e. for secure access being retrieved by OBU i.e. MAP).

As to clam 12. The combination of Lopez and Lord teaches all the limitations of parent claim 10, 
Lopez teaches wherein the at least one processing circuit is configured to configure the Wi-Fi access information based on at least one authentication mechanism, wherein the at least one authentication mechanism comprises one or more of Open, Wi-Fi Protected Access 2 Pre-Shared Key (WPA2-PSK), WPA2-Enterprise IEEE 802.1X, Wireless Internet Service Provider roaming (WISPr) captive portals, non-WISPr captive portals, Hotspot 2.0, and Media Access Control (MAC) address whitelisting(Lopez [0167] white-listing)..

As to clam 13. The combination of Lopez and Lord teaches all the limitations of parent claim 10, 
Lopez does not wherein the at least one processing circuit is configured to manage the Wi-Fi access based on monitoring of Wi-Fi deployment within the area.
However, Lord from a similar field of endeavor teaches wherein the at least one processing circuit is configured to manage the Wi-Fi access based on monitoring of Wi-Fi deployment within the area(Lord [0057] wi-fi parameters being adjusted i.e. management of Wi-Fi based on the monitoring done in [0053][0054]).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to  combine the teaches of Lord and the teaching of Lopez to configure AP based on specific requirement. Because Lord teaches an efficient  handoff mechanism thus providing efficient spectrum utilization (Lord [0002]).

As to claim 15. The combination of Lopez and Lord teaches all the limitations of parent claim 10,
 	Lopez teaches wherein the at least one processing circuit is configured to manage the Wi-Fi access based on obtaining of information relating to at least one Wi- Fi access point(Lopez 8  access point communicatively couple to vehicle 841 and OBU 825 and OBU communicatively coupled with cloud system via CDN).

As to claim 16. The combination of Lopez and Lord teaches all the limitations of parent claim 15,
Lopez teaches wherein the at least one processing circuit is configured to obtain at least a portion of the information relating to the at least one Wi-Fi access point from at least one mobile access point (MAP) (Lopez 8  access point communicatively couple to vehicle 841 and OBU 825 and OBU communicatively coupled with cloud system via CDN).

As to claim 17. Lopez teaches a system configured for supporting dynamic and automatic connectivity(Lopez [0084] adaptive configuration based on network condition i.e. dynamic and automatic configuration see also [0089]),   to Wi-Fi access points(Lopez fig. 6 multiple WIFI access points and see also [0147]), using multiple authentication(Lopez [0198] multiple authentication such as RADIUS, captive portal, WEP, WPA, WPA2 being used in combination with particular SSID), and operation modes(Lopez fig. 5b and fig.1 multiple mode such as not using different embodiment i.e. not using fixed AP),  in a network of moving things(Lopez fig. 6 a network of moving things having vehicle etc. see also [0149]), the system comprising: 
a mobile access point (MAP) deployed within a vehicle(Lopez fig. 6 OBU i.e. MAP part of vehicle see also [0147]), the mobile access point (MAP) (Lopez fig. 6 OBU i.e. MAP part of vehicle see also [0147]),  comprising:
 			at least one communication circuit configured to communicate 
signals for transmission and reception of data (Lopez fig.6 two way communication between FAP and OBU i.e. MAP and see also [0033] OBU having wireless interface for communication between user devices and FAP) ; at least one storage circuit (Lopez [0041][0043] OBU collecting i.e. saving large amount of data),
configured to store instructions and data (Lopez  [0163] communication network having circuitry [0167] and communication circuitry i.e. “software store in a non-transitory readable medium “providing end-end security from OBU to MC); and 
at least one processing circuit(Lopez  [0163] communication network having circuitry [0167] and communication circuitry i.e. “software store in a non-transitory readable medium “providing end-end security from OBU to MC);  configured to, based on at least instructions and/or data stored in 
the at least one storage circuit(Lopez  [0163] communication network having circuitry [0167] and communication circuitry i.e. “software store in a non-transitory readable medium “providing end-end security from OBU to MC): 
obtain from a central portal associated with the network of moving things(Lopez [0216]  and MC residing in cloud updating configuration for SSID and OBU and can be retrieved by OBU), Wi-Fi access information assigned to the mobile access point (MAP) (Lopez [0216]  and MC residing in cloud updating configuration for SSID and OBU and can be retrieved by OBU, wherein the Wi-Fi access information is configured for facilitating secure access to each of the one or more Wi-Fi access points (APs) (Lopez fig. 9a MCF containing configuration information for the different SSID i.e. FAP  being retrieved by OBU i.e. MAP   and MC residing in cloud updating configuration for SSID and [0208] information pertaining to different type authentication i.e. for secure access being retrieved by OBU i.e. MAP and see also fig. 7 see [0216]  and MC residing in cloud updating configuration for SSID and OBU and can be retrieved by OBU see [0216] configuration for each network entity being propagated from MC to FP and to MAP); 
detect (Lopez [0190] network entity i.e. OBU able to detected other entities i.e. FA) during operation of the vehicle within the area(Lopez fig. 6 and [0147] wi-fi access point providing network access  (i.e. providing coverage) and  a vehicle network and vehicle moving between access point or coverage area), any Wi-Fi access points (APs) (Lopez fig. 6 and [0147] wi-fi access point providing network access  (i.e. providing coverage) and  a vehicle network and vehicle moving between access point or coverage area [0152] based on which selection of different node in order to provide best coverage  and selecting best  and see also [0124] ); and 
setup connectivity to at least one Wi-Fi access points (AP) based on the Wi-Fi access information(Lopez [0190] network entities detecting other network entities and configuration information being provided in order to enable communication between entities of the network of moving things).
Lopez does not specifically teaches detect, any Wi-Fi APs  providing coverage within the area;
However, Lord from a similar field of endeavor teaches detect(Lord [0053] AP being discovered by cloud system which is responsible for configuration of AP and [0043] signal of AP providing coverage being received above specific threshold ), any Wi-Fi  APs providing coverage within the area (Lord [0053] AP being discovered by cloud system which is responsible for configuration of AP and [0043] signal of AP providing coverage being received above specific threshold ),
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to  combine the teaches of Lord and the teaching of Lopez to configure AP based on specific requirement. Because Lord teaches an efficient  handoff mechanism thus providing efficient spectrum utilization (Lord [0002]).

As to claim 18. The combination of Lopez and Lord teaches all the limitations of parent claim 17,
Lopez teaches wherein the at least one processing circuit is configured to monitor of Wi-Fi deployment within the area during operation of the vehicle(Lopez fig. 6 and [0147] wi-fi access point providing network access  (i.e. providing coverage) and  a vehicle network and vehicle moving between access point or coverage area). 

As to claim 19. The combination of Lopez and Lord teaches all the limitations of parent claim 18,
Lopez teaches wherein the at least one processing circuit is configured to provide information generated or obtained based on the monitoring to the central portal(Lopez [0216]  and MC residing in cloud updating configuration for SSID and OBU and can be retrieved by OBU and [0057] wi-fi parameters being adjusted i.e. management of Wi-Fi based on the monitoring done in [0053][0054]).

Claims 6,14 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez et al. (US-PG-PUB 2017/0086241 A1) and in view of Lord et al. (US-PG-PUB 2014/0328190 A1) and in view of Sydir et al. (US-PG-PUB 2014/0045536 A1).

As to claim 6. The combination of Lopez and Lord teaches all the limitations of parent claim 5
The combination of Lopez and Lord does not teach  wherein managing the Wi-Fi access based on the monitoring comprises performing one or both of: adding Wi-Fi access information for a newly identified Wi-Fi access point, and modifying Wi-Fi access information for a previously identified Wi-Fi access point based on newly obtained information associated with the previously identified Wi-Fi access point.
However, Sydir from a similar field of endeavor teaches wherein managing the Wi-Fi access based on the monitoring comprises performing one or both of: adding Wi-Fi access information for a newly identified Wi-Fi access point, and modifying Wi-Fi access information for a previously identified Wi-Fi access point based on newly obtained information associated with the previously identified Wi-Fi access point (Sydir Fig. 4 414, 420 based on scanning for AP extension of BSSID set taking place and [0049] [0052]).
	Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Sydir and the combined  teaching of  Lopez and Lord to change access information based on the monitoring. Because Sydir teaches a method of quickly detecting position of Ue in order to access available service in an area as quick as possible thus contributing to energy saving and allowing for efficient spectrum utilization (Sydir [0002]).
 
As to claim 14. The combination of Lopez and Lord teaches all the limitations of parent claim 13
The combination of Lopez and Lord does not teach wherein the at least one processing circuit is configured to, when the Wi-Fi access is managed based on monitoring of Wi-Fi deployment within the area, perform one or both of: adding Wi-Fi access information for a newly identified Wi-Fi access point, and modifying Wi-Fi access information for a previously identified Wi- Fi access point based on new information associated with the previously identified Wi-Fi access point
However, Sydir from a similar field of endeavor teaches  wherein the at least one processing circuit is configured to, when the Wi-Fi access is managed based on monitoring of Wi-Fi deployment within the area, perform one or both of: adding Wi-Fi access information for a newly identified Wi-Fi access point, and modifying Wi-Fi access information for a previously identified Wi- Fi access point based on new information associated with the previously identified Wi-Fi access point(Sydir Fig. 4 414, 420 based on scanning for AP extension of BSSID set taking place and [0049] [0052]).
	Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Sydir and the combined  teaching of  Lopez and Lord to change access information based on the monitoring. Because Sydir teaches a method of quickly detecting position of Ue in order to access available service in an area as quick as possible thus contributing to energy saving and allowing for efficient spectrum utilization (Sydir [0002]). 

Claims 9,20 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez et al. (US-PG-PUB 2017/0086241 A1) and in view of Lord et al. (US-PG-PUB 2014/0328190 A1) and in view of Pereira Cabral et al. (US-PG-PUB 2018/0052681 A1) hereinafter Pereira. 

As to claim 9. The combination of Lopez and Lord teaches all the limitations of parent claim 7,
The combination of Lopez and Lord does not teach wherein the information relating to the at least one Wi-Fi access point comprises information relating to one or more of: 
signal strength of the Wi- Fi access point, 
successful connections to the Wi-Fi access point, 
unsuccessful connections to the Wi-Fi access point, 
bandwidth available via the Wi-Fi access point, 
data volume moved by the Wi-Fi access point,
timing, and location.
However, Pereira form a similar field of endeavor teaches  wherein the information relating to the at least one Wi-Fi access point comprises information relating to one or more of: 
signal strength of the Wi- Fi access point,
 successful connections to the Wi-Fi access point, 
unsuccessful connections to the Wi-Fi access point, 
bandwidth available via the Wi-Fi access point, 
data volume moved by the Wi-Fi access point(Pereira [0260] monitoring based on which amount of processed data per unit of time being collected) ,
timing, and location.
Thus, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of Pereira and the combine teaching of Lopez and Lord to use monitoring to collect data. Because Pereira teaches a method for dynamic configuration of mobile and static access point thus providing efficient spectrum utilization (Pereira [0013]).

As to claim 20. The combination of Lopez and Lord teaches all the limitations of parent claim 19, 
The combination of Lopez and Lord does not teach wherein the at least one processing circuit is configured to generate or obtain, based on monitoring of the Wi-Fi deployment, information associated with at least one Wi-Fi access point, wherein the information relates to one or more of:
signal strength of the Wi-Fi access point,
successful connections to the Wi-Fi access point,
unsuccessful connections to the Wi-Fi access point,
bandwidth available via the Wi-Fi access point,
data volume moved by the Wi-Fi access point,
timing, and location.
However, Pereira from a similar field of endeavor teaches wherein the at least one processing circuit is configured to generate or obtain, based on monitoring of the Wi-Fi deployment, information associated with at least one Wi-Fi access point, wherein the information relates to one or more of:
signal strength of the Wi-Fi access point,
successful connections to the Wi-Fi access point,
unsuccessful connections to the Wi-Fi access point,
bandwidth available via the Wi-Fi access point,
data volume moved by the Wi-Fi access point (Pereira [0260] monitoring based on which amount of processed data per unit of time being collected) ,
timing, and location.
Thus, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of Pereira and the combine teaching of Lopez and Lord to use monitoring to collect data. Because Pereira teaches a method for dynamic configuration of mobile and static access point thus providing efficient spectrum utilization (Pereira [0013]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VOSTER PREVAL/           Examiner, Art Unit 2412   

/CHARLES C JIANG/           Supervisory Patent Examiner, Art Unit 2412